Case 2:19-cv-10835-SFC-CI ECF No. 62, PageID.1406 Filed 11/05/20 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


STATE FARM MUTUAL                                Case No.: 19-10835
AUTOMOBILE INSURANCE
COMPANY,                                         Sean F. Cox
                  Plaintiff,                     United States District Judge
v.
                                                 Curtis Ivy, Jr.
PRECIOUS PHYSICAL                                United States Magistrate Judge
THEREAPY, Inc., et al.,
                     Defendants.
____________________________/

 ORDER ON PLAINTIFF’S MOTIONS FOR ALTERNATE SERVICE OF
         DEPOSITION SUBPOENAS (ECF Nos. 50, 51, 52)

      This matter is before the Court on Plaintiff State Farm Mutual Insurance

Company’s (State Farm) three motions for alternate service of deposition

subpoenas on non-party witnesses Ammar Elia, Muna Afan, and Martin Dahhoo.

(ECF Nos. 50, 51, 52). Thus far, State Farm has not been able to personally serve

the three non-party witnesses. So, State Farm requests that the Court permit it to

serve the deposition subpoenas by tacking them on the door of the witnesses’ last

known home addresses, mailing the subpoenas by U.S. Mail and by mailing the

subpoenas by certified mail, return receipt requested to those same addresses.

Defendants did not file a response to the motions. For the reasons set forth below,

the motions for alternate service on Ammar Elia (ECF No. 50) and Martin Dahhoo
 Case 2:19-cv-10835-SFC-CI ECF No. 62, PageID.1407 Filed 11/05/20 Page 2 of 9




(ECF No. 52) are GRANTED. The motion for alternate service on Muna Afan

(ECF No. 51) is DENIED WITHOUT PREJUDICE.

I.     BACKGROUND

       State Farm filed this suit against Defendants Precious Physical Therapy,

Inc., Sterling Physical Therapy Provider Corp. (Sterling), and Core Physical

Therapy Corp. (Core), and individuals Hemalkumar Bhagat (referred to by the

parties as Hemal Bhagat), Payal Bhagat, Khalid Gazguz,1 Hansee Sesi, and Salwa

Elia in March 2019. State Farm alleges the Defendants engaged in a fraudulent

scheme to obtain money from State Farm by submitting bills and documentation

for services purportedly provided to individuals who were in automobile accidents

and were eligible for personal injury protection benefits under State Farm policies.

The Defendants allegedly treated patients pursuant to a “predetermined treatment

protocol” designed to enrich the Defendants rather than treat the patients’

individual medical needs. (ECF No. 1, PageID.2).

       According to State Farm, the three non-party witnesses it is attempting to

serve and depose played a part in the alleged scheme. Through discovery, State

Farm learned the witnesses received substantial sums in payments from Core and

the other Defendants. Ammar Elia, Defendant Salwa Elia’s husband, received



       1
        Defendants Precious Physical Therapy, Inc., Sterling Physical Therapy Provider Corp.,
and Khalid Garzuz have entries of default against them. (ECF Nos. 29, 30, 36).
                                                  2
Case 2:19-cv-10835-SFC-CI ECF No. 62, PageID.1408 Filed 11/05/20 Page 3 of 9




dozens of checks from Core and Sterling Physical Therapy. While a majority of

those checks did not indicate the purpose of the payments, a few of them indicated

the payments were for unspecified “services.” (ECF No. 50, PageID.657). Other

discovery suggests that Ammar Elia has discoverable information regarding Core

Physical Therapy’s operations including its General Ledger from 2017 identifying

Ammar Elia as an individual hired as “Outside Help – 1099.” (Id.).

      Similarly, State Farm learned Muna Afan and companies she owns and

controls received money from Defendants totaling in excess of $500,000. (ECF

No. 51, PageID.672). A few of the checks given to Muna Afan indicated the

payments were for “services,” without further elaboration. State Farm also

obtained a form 1099-MISC for Muna Afan showing she received at least $34,600

in compensation from Core. (Id.). Discovery revealed that non-party Martin

Dahhoo and his company, Martin 1997 Marketing LLC, also received a substantial

amount of money from Defendants, totaling over $350,000. The checks do not

reveal the reason for the payments. Further, Core’s documents from 2017 and

2018 identify Martin 1997 Marketing LLC as a company Core hired for “Outside

Help,” paying at least $119,300. (ECF No. 52, PageID.687).

      State Farm successfully served document subpoenas on the three non-party

witnesses earlier this year. On January 16, 2020, State Farm successfully served a

document subpoena on Ammar Elia at 13809 Grandeur Avenue, Shelby Township,

                                            3
Case 2:19-cv-10835-SFC-CI ECF No. 62, PageID.1409 Filed 11/05/20 Page 4 of 9




Michigan, 48315. (ECF No. 53-1, PageID.695). In response, Ammar Elia

provided a form 1099-MISC prepared by Core in 2017 showing that he received at

least $38,000 in compensation from Core. (ECF No. 50, PageID.657). On March

29, 2020, after several unsuccessful attempts at service, State Farm successfully

served a document subpoena on Muna Afan at 15525 Brookstone Drive, Clinton

Township, MI, 48035. (ECF No. 54-1, PageID.720). Afan did not comply with

the subpoena. (ECF No. 51, PageID.2). On March 30, 2020, also after several

unsuccessful attempts, Martin Dahhoo was personally served with a document

subpoena at 35367 Tall Oaks Drive 25, Sterling Heights, Michigan 48312. (ECF

No. 55-1, PageID.745). Dahhoo did not comply with the subpoena.

      On September 24, 2020, State Farm gave notice to Defendants it would be

serving deposition subpoenas on Ammar Elia, Muna Afan, and Martin Dahhoo.

To date, State Farm has been unable to serve them.

II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 45 governs subpoenas. Rule 45(b)(1)

provides “serving a subpoena requires delivering a copy to the named person.”

While some courts have held this provision of Rule 45 requires personal service,

other courts have held that it does not. See Oceanfirst Bank v. Hartford Fire Ins.

Co., 794 F. Supp. 2d 752, 753-54 (E.D. Mich. 2011) (citing cases). The Sixth

Circuit has indicated that Rule 45 requires personal service in some situations, see

                                             4
Case 2:19-cv-10835-SFC-CI ECF No. 62, PageID.1410 Filed 11/05/20 Page 5 of 9




Hill v. Homeward Residential, 799 F.3d 544, 553 (6th Cir. 2015), but has not

conclusively joined the circuit split one way or another, see Oceanfirst, 794 F.

Supp. 2d at 753. Most of the judges in this district who have considered the issue

agree that Rule 45 allows service of a subpoena by alternate means. See, e.g., id. at

754 (finding support for this position in the text of rule); see also Export

Development Canada v. SDR Group, Inc., 2020 WL 1888825 (E.D. Mich. Apr. 16,

2020) (Lawson, J.); Asian Food Service, Inc. v. Travelers Cas. Ins. Co. America,

2020 WL 230134 (E.D. Mich. Jan. 15, 2020) (Edmunds, J.); Monson v.

Ghougoian, 2019 WL 2464409 (E.D. Mich. June 13, 2019) (Michelson, J.);

Franklin v. State Farm Fire and Cas. Co., 2009 WL 3152993 (E.D. Mich. Sept.

30, 2009) (Majzoub, MJ.). The reasoning used by these courts is persuasive.

Coupled with the Court’s interest in an efficient and time-effective resolution of

this matter, see Fed. R. Civ. P. 1, the Court will read Rule 45 “to allow service of a

subpoena by alternate means once the party seeking evidence demonstrates an

inability to effectuate service after a diligent effort.” Oceanfirst, 794 F. Supp. 2d.

at 754; see also Export Development, 2020 WL 1888825, at *1. The alternative

service must be “reasonably calculated to achieve actual delivery.” Oceanfirst, 794

F. Supp. 2d. at 754 (citing Mullane v. Central Hanover Bank & Trust Co., 339 U.S.

306, 314 (1950)).

III.   ANALYSIS

                                              5
Case 2:19-cv-10835-SFC-CI ECF No. 62, PageID.1411 Filed 11/05/20 Page 6 of 9




      State Farm has demonstrated a diligent effort to personally serve the three

non-party witnesses. State Farm’s motion included three affidavits of non-service

from process server Jakub Michalik retained to serve the witnesses. Michalik’s

affidavits indicated he attempted to personally serve each of the witnesses on five

separate occasions between September 25th and October 8th, on different days of

the week and different times of the day. (ECF Nos. 53-3, PageID.707; 54-3,

PageID.732; 55-3, PageID.757).

      He attempted service on Ammar Elia and Martin Dahhoo at the residential

addresses used to successfully serve the document subpoenas earlier this year. On

the first attempt at both homes, an “Arab female” answered the door and stated that

the witness was not in—further demonstrating the addresses on file are the correct

addresses for these two witnesses. (ECF No. 55-3, PageID.707; ECF No. 757).

After the initial attempt, on different occasions, Michalik heard activity in the

home or heard the television but no one answered the door. When no one

answered, he left his business card which would be removed the next time he tried

to serve the subpoena. Michalik has been unable to personally serve either

witness.

      Based on these facts, the Court finds that State Farm has diligently attempted

to personally serve the deposition subpoena on Ammar Elia and Martin Dahhoo

with no success. Moreover, the alternate method of service set forth by State Farm

                                              6
Case 2:19-cv-10835-SFC-CI ECF No. 62, PageID.1412 Filed 11/05/20 Page 7 of 9




is “reasonably calculated to achieve actual delivery” of the subpoena. See

Oceanfirst, 794 F. Supp. 2d at 754 (“[m]ailing by first-class mail to the actual

address of the intended recipient generally will suffice, especially when the

mailing is accompanied by posting at the known address of the prospective

witness”). Thus, these motions are GRANTED. Service must be made within

seven days of this Order. State Farm must then notice and conduct these

depositions within two weeks after service is made as outlined herein.

      The circumstances were different when Michalik attempted to serve Muna

Afan at 15525 Brookstone Dr., Clinton Twp., MI 48038, the address used to

successfully serve the document subpoena on March 29th. After the first three

attempts at that address with no answer, on October 7, 2020, a “white male in his

20s” answered the door on the fourth attempt and claimed that he did not know

Muna Afan. State Farm asserts that “on information and belief,” the man who

answered the door “lives with Muna Afan at that address.” (ECF No. 51,

PageID.663). However, this assertion is without supporting documentation or

further factual development. The server then attempted service at 15810 Thunder

Ridge Ct., Clinton Township, MI 48038, where Muna Afan lived prior to moving

to 15525 Brookstone Drive—according to State Farm. A “black female in her

20s” answered the door and claimed to not know Afan. (ECF No. 54-3,

PageID.732).

                                             7
Case 2:19-cv-10835-SFC-CI ECF No. 62, PageID.1413 Filed 11/05/20 Page 8 of 9




      These facts do not readily suggest that posting the subpoena and mailing it to

15525 Brookstone Drive is reasonably calculated to achieve actual delivery on

Muna Afan. The fact that Muna Afan was personally served at this address on

March 29, 2020, does not necessarily equate she continues to reside at that

location. And, the Court cannot simply rely on State Farm’s counsel’s assertion

that the white male who answered the door lived with Afan. Without further

factual development linking Muna Afan to 15525 Brookstone Drive, the motion is

DENIED WITHOUT PREJUDICE. Should State Farm obtain more evidence

that alternate service at 15525 Brookstone Drive is reasonably calculated to

achieve actual delivery of the deposition subpoena, it may once again request

permission to seek an alternative means of service.

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d). A party may not

assign as error any defect in this Order to which timely objection was not made.

Fed.R.Civ.P. 72(a). Any objections are required to specify the part of the Order to

which the party objects and state the basis of the objection. When an objection is

filed to a magistrate judge’s ruling on a non-dispositive motion, the ruling remains




                                             8
Case 2:19-cv-10835-SFC-CI ECF No. 62, PageID.1414 Filed 11/05/20 Page 9 of 9




in full force and effect unless and until it is stayed by the magistrate judge or a

district judge. E.D. Mich. Local Rule 72.2.



Date: November 5, 2020                      s/Curtis Ivy, Jr.
                                            Curtis Ivy, Jr.
                                            United States Magistrate Judge




                                              9
